 

Exhibit 10.10

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 17th day of
February, 2017, by and between Intersections Inc., a Delaware corporation, with
offices at 3901 Stonecroft Boulevard, Chantilly, Virginia 20151 (the
“Corporation”) and Ronald Barden (the “Executive”).  This Agreement shall be
effective as of January 1, 2017 (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, the Executive has been employed pursuant to an Employment Agreement
dated as of January 5, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Predecessor Agreement”);

WHEREAS, the Corporation and the Executive desire to amend and restate the
Predecessor Agreement;

WHEREAS, the Corporation desires to continue to employ the Executive and the
Executive desires to accept such continued employment upon the terms and
conditions contained in this Agreement;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.Employment.  The Corporation hereby continues to employ the Executive, and the
Executive hereby accepts employment, as the Chief Financial Officer of the
Corporation under the terms and conditions set forth herein, commencing on the
Effective Date.

2.Term.  This Agreement and the Executive’s employment are for an indefinite
term.  Therefore, the Executive is employed on an at-will basis and either the
Executive or the Corporation may terminate his employment at any time and for
any reason, with or without “cause” including, without limitation, as defined in
paragraph 6.c.; provided, however, other than in the case of termination by the
Corporation for “cause” as defined in paragraph 6.c. or due to the Executive’s
death or disability as set forth in paragraphs 6.a. or 6.b., both the
Corporation and the Executive shall give the other 30 days’ prior written notice
of termination. Notwithstanding the foregoing, the Corporation may, at its
option, provide a cash payment up to 30 days’ Base Salary in lieu of such 30
days’ notice or any portion thereof.

3.Duties.

a.While the Executive is employed pursuant to this Agreement, he shall perform
such duties and discharge such responsibilities as the Chief Executive Officer
of the Corporation and the Board of Directors of the Corporation (the “Board of
Directors”) shall from time to time direct, which duties and responsibilities
shall be commensurate with the Executive’s position. The Executive shall perform
his duties and discharge his responsibilities from the Corporation’s principal
office in Chantilly, Virginia, other than normal and customary business

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

travel, which is also a duty and requirement of the Executive’s employment with
the Corporation.  From time to time and upon approval of the Chief Executive
Officer, the Executive may perform his duties on a remote basis.  The Executive
shall comply fully with all applicable laws, rules and regulations as well as
with the Corporation’s policies and procedures. The Executive shall devote his
entire working time to the business of the Corporation and shall use his best
efforts, skills and abilities in his diligent and faithful performance of his
duties and responsibilities hereunder. While the Executive is employed pursuant
to this Agreement, he shall not engage in any other business activities or hold
any office or position, regardless of whether any such activity, office or
position is pursued for profit or other pecuniary advantage, without the prior
written consent of the Corporation; provided, however, the Executive may engage
in (i) personal investment activities for himself and his family and (ii) engage
in non-profit, charitable and civic activities, so long as such outside
interests set forth in subsections (i) and (ii) hereof do not interfere with the
performance of his duties and responsibilities hereunder.

b.The Chief Executive Officer and the Board of Directors reserve the right from
time to time to assign to the Executive additional duties and responsibilities
and to delegate to other employees of the Corporation duties and
responsibilities normally discharged by the Executive. All such assignments and
delegations of duties and responsibilities shall be made in good faith and shall
not materially affect the general character of the work to be performed by the
Executive. The Executive shall hold such officerships and directorships in the
Corporation and any subsidiary to which, from time to time, the Executive may be
appointed or elected with no additional compensation payable to the Executive.

4.Compensation and Related Matters.  As full compensation for the Executive’s
performance of his duties and responsibilities during his employment pursuant to
this Agreement, the Corporation shall pay the Executive the compensation and
provide the benefits set forth below:

a.Base Salary.  The Corporation shall pay the Executive an annual salary (the
“Base Salary”) of $425,000, less applicable withholding and other deductions,
payable in accordance with the Corporation’s then current payroll
practices.  The Base Salary will be reviewed at least annually by the Board of
Directors (and/or the Compensation Committee thereof) and may be increased, but
not decreased, in its sole discretion, in which event any increased Base Salary
shall be deemed the Base Salary under this Agreement.

b.Bonus.  For each calendar year of the Executive’s employment, the Executive
shall be eligible to participate in the Corporation’s short term incentive
compensation plan (the “STI Bonus Plan”) to be determined in the sole discretion
of the Corporation’s Chief Executive Officer, subject to financial, tax and
legal analysis, and the approval by the Board of Directors (and/or the
Compensation Committee thereof).  The Executive’s participation in the STI Bonus
Plan shall be subject to the plan terms and conditions (which may be based on
such factors as the Board of Directors (and/or the Compensation Committee
thereof) determine in its or their sole discretion, including the performance of
the Corporation and/or the Executive) adopted by the Board of Directors (and/or
the Compensation Committee thereof).  Without limiting the generality of the
foregoing, to be eligible for a bonus under the STI Bonus Plan, the Executive
must be in “active working status” at the time of bonus payment except as
otherwise provided in paragraph 6 hereof.  For purposes of this Agreement,
“active working status” shall

2

" = "1" "" ""

--------------------------------------------------------------------------------

 

mean that the Executive has not resigned (or given notice of his intention to
resign) and has not been terminated for any reason, with or without “cause”
including, without limitation, as defined in paragraph 6.c. (or been given
notice of termination).  

c.Benefits.  The Executive shall be eligible to participate in any health,
welfare and retirement plans and programs (including, but not limited to,
medical, dental, life insurance, disability and 401(k)), if any are adopted, of
the Corporation and/or any employing subsidiary which may be in effect from time
to time during the Executive’s employment by the Corporation and/or employing
subsidiary, on the same basis as those benefits are generally made available to
other senior executives of the Corporation and/or employing subsidiary, subject
to the terms and conditions of such plans as may be in effect from time to
time.  

d.Equity Awards.  The Executive shall be eligible to receive grants of 58,333,
58,333 and 50,000 performance-based restricted stock units (at target) for 2017,
2018 and 2019, respectively, under the Corporation’s long-term incentive
compensation plan as in effect from time to time, on terms and conditions
consistent with the prior grants and provided the Executive is in “active
working status” at the time of grant.  The Executive shall be considered for
equity or equity based awards by the Board of Directors (and/or Compensation
Committee thereof) on a similar basis as generally made available to other
senior officers of the Corporation (other than the Corporation’s Chairman and
Chief Executive Officer).  Any such grants or awards shall be made at the sole
discretion of the Board of Directors and/or Compensation Committee thereof and
the terms of such grants or awards, if any, shall be set forth in the applicable
plans and award agreements.

e.Leave.  The Executive shall be eligible to receive and take paid leave that
the Corporation generally makes available to its senior officers in accordance
with the Corporation’s leave policies (as may be revised from time to time).

f.Car Allowance.  The Corporation shall provide the Executive with an annual car
allowance (the “Car Allowance”), which shall be applied to the purchase or lease
of a vehicle. The Car Allowance shall equal 4% of the Executive’s Base Salary,
less applicable withholding and other deductions, and shall be divided into
equal payments and paid on the same basis as the Corporation’s payroll. The
Executive shall be responsible for the maintenance and operation of the vehicle
and the costs associated with the same, including, without limitation,
insurance.

g.Insurance, Indemnification and Related Matters.  While the Executive is
employed by the Corporation and for so long as there exists potential for
liability thereafter with regard to the Executive’s activities during his
employment on behalf of the Corporation or any of its subsidiaries or affiliates
(regardless of whether as an employee, officer, or member of the Board of
Directors or in any other capacity on behalf of the Corporation or any of its
subsidiaries or affiliates), the Corporation shall (i) indemnify, defend and
hold harmless the Executive and (ii) advance payment of costs and expenses
incurred by the Executive in defense of any such action, suit or proceeding to
which the Executive is made a party or is threatened to be made a party
(provided the Executive shall repay such expenses in the event it is ultimately
determined he is not entitled to such indemnification), in each case  on terms
and conditions no less favorable than the Corporation provides at any time
during the Executive’s employment or

3

" = "1" "" ""

--------------------------------------------------------------------------------

 

afterwards to its other executive officers and members of the Board of
Directors. During the Executive’s employment and for 6 years thereafter, the
Executive shall be entitled, at the Corporation’s expense, to the same
directors’ and officers’ liability insurance coverage that the Corporation
provides generally to its other executive officers and members of the Board of
Directors, as may be amended from time to time, provided that such insurance
coverage following the Executive’s employment shall be on terms and conditions
no less favorable to the Executive than those in effect at the expiration or
termination of his employment. The rights provided by this paragraph 4.g. shall
be in addition to any other rights to which the Executive may be entitled under
any of the organizational documents of the Corporation or any of its
subsidiaries or affiliates, any agreement, pursuant to any vote of the holders
of equity interests or securities of the Corporation or any of its subsidiaries
or affiliates, as a matter of law or otherwise.

5.Expenses.  The Corporation or its subsidiaries shall reimburse the Executive
for expenses which the Executive may from time to time reasonably incur on
behalf of and at the request of the Corporation in the performance of his
responsibilities and duties under this Agreement, provided that the Executive
shall be required to account to the Corporation for such expenses in the manner
prescribed by the Corporation.

6.Termination.  This Agreement and the Executive’s employment shall terminate at
any time in accordance with, and subject to, the terms and conditions set forth
below:

a.immediately upon the Executive’s death; or

b.upon the Executive’s disability.  For purposes of this Agreement, the term
“disability” shall mean that the Executive is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
service provider’s employer; or

c.upon the existence of cause. For purposes of this Agreement, “cause” shall
mean that the Executive: (i) has been convicted of, or entered a plea of nolo
contendre to, a misdemeanor involving moral turpitude or any felony under the
laws of the United States or any state or political subdivision thereof; (ii)
has committed an act constituting a breach of fiduciary duty, fraud, gross
negligence or willful misconduct; (iii) has engaged in conduct that violated the
Corporation’s then existing internal policies or procedures and which is
materially detrimental to the business, reputation, character or standing of the
Corporation or any of its subsidiaries; or (iv) after written notice to the
Executive and a reasonable opportunity of at least 30 days to cure, the
Executive shall continue (x) to be in material breach of the terms of this
Agreement; (y) to fail or refuse to attend to the material duties and
responsibilities reasonably assigned to him by the Chief Executive Officer
and/or the Board of Directors consistent with his authority, position and
responsibilities on the date hereof; or (z) to be absent excessively for reasons
unrelated to disability; or

4

" = "1" "" ""

--------------------------------------------------------------------------------

 

d.upon the existence of good reason. For purposes of this Agreement, the
following shall constitute “good reason”:  the existence of one or more of the
following events has occurred without the written consent of the Executive: (i)
a material reduction in the Executive’s Base Salary; (ii) the relocation of the
Executive’s office to a location outside of a 30-mile radius from the
Corporation’s present Chantilly, Virginia location; (iii) a material breach by
the Corporation of the terms of this Agreement; or (iv) following a “change in
control” as defined in paragraph 6.e. hereof, a material diminution in the
Executive’s authority, duties or responsibilities; provided, however, that none
of the events described herein will constitute good reason unless the Executive
has first provided written notice to the Corporation of the occurrence of the
applicable event(s) within 90 days of the initial existence of such event and
the Corporation fails to cure such event within 30 days after its receipt of
such written notice and, if uncured, the termination is effective (and the
Executive terminates) as of the end of such 30 day cure period.

e.for the purposes of this Agreement, the term “change in control” shall mean
that:

(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than the Corporation, Loeb Holding Corporation or any of its affiliates, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation, or any corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 30% or more of the Common Stock of
the Corporation; or

(ii)the stockholders of the Corporation approve a merger or consolidation of the
Corporation with or into any other corporation, other than a merger or
consolidation (x) with or into Loeb Holding Corporation or any of its affiliates
or (y) which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or

(iii)the stockholders of the Corporation approve an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.

f.If the Executive’s employment is terminated by: (a) the Corporation pursuant
to paragraph 6.c., or (b) the Executive other than pursuant to paragraph 6.d.,
then, in full satisfaction of the Corporation’s obligations under this
Agreement, the Executive shall be entitled to receive (i) the Base Salary
provided for herein up to and including the effective date of termination,
prorated on a daily basis; and (ii) medical benefit continuation at the
Executive’s and/or his dependents’ expense as provided by law.

g.If the Executive’s employment is terminated: (a) pursuant to paragraph 6.a.,
by the Corporation pursuant to paragraph 6.b. or other than pursuant to
paragraph 6.c. or (b)

5

" = "1" "" ""

--------------------------------------------------------------------------------

 

by the Executive pursuant to paragraph 6.d., then, in full satisfaction of the
Corporation’s obligations under this Agreement, the Executive, his beneficiaries
or estate, as appropriate, shall be entitled to receive: (i) the Base Salary
provided for herein up to and including the effective date of termination,
prorated on a daily basis; (ii) any cash bonus which would otherwise be payable
to the Executive with respect to the year prior to the year of termination, to
the extent such bonus is scheduled to be paid in the year of termination and not
previously been paid, which shall be due and payable in the year of termination
and at the same time as such bonuses for such year are paid to active employees
(but no later than March 15th of the year of termination); (iii) the Severance
Payments (as defined below); and (iv) medical benefit continuation at the
Executive’s and/or his dependents’ expense as provided by law; provided,
however, as additional consideration for the Release (as defined below), to the
extent the Executive and/or his covered dependents elect medical continuation
coverage, the Corporation will pay (or reimburse) the cost of medical benefit
continuation (on the same basis and at the same cost as such benefits are
currently provided to senior executives of the Corporation) for the Executive
and any covered dependents for up to 18 months or until the Executive and/or his
covered dependents are covered by another company’s group health insurance,
whichever is sooner; and provided, further, that if the Corporation determines
in good faith that its payment of such cost will result in the imposition of
excise taxes or penalties on the Corporation and/or the insurance carrier with
respect to such medical benefits, then the Corporation shall not pay (or
reimburse) such cost and the Corporation shall provide an economically
equivalent benefit or payment, to the extent that such benefit or payment is
consistent with applicable law and will not result in the imposition of such
excise taxes or penalties.  In addition, for any equity or equity-based awards
granted prior to May 1, 2016, in the event of (i) the Executive’s death or
disability (as defined in paragraph 6.b.), all of the Executive’s outstanding
unvested equity and equity based awards shall immediately become vested and any
restrictions thereon shall lapse and, if applicable, become exercisable, and
(ii) the event of the Executive’s termination of employment by the Corporation
other than pursuant to paragraph 6.c. or termination of employment by the
Executive pursuant to paragraph 6.d., on the Executive’s date of termination of
employment, the Executive shall become vested, and all restrictions shall lapse
and, if applicable, become exercisable, on the Executive’s outstanding equity
and equity based awards that would have vested in the 12 months following the
Executive’s date of termination of employment if the Executive had remained
employed by the Corporation.  Notwithstanding anything herein to the contrary,
the Corporation shall not be obligated to make any Severance Payments or provide
any additional benefits under sub-clause (iv) of this paragraph 6.g unless (x)
prior to the 60th day following the date of termination, the Executive executes
a general release in form and content satisfactory to the Corporation (the
“Release”) and (y) any applicable revocation period has expired during such
60-day period without the Executive revoking such Release.  

h.For the purposes of this Agreement, the term “Severance Payments” shall mean:

(i)an amount equal to 1.5 times the Executive’s Base Salary (2.5 times the
Executive’s Base Salary if the Executive’s employment is terminated upon, or
within 12 months following, a change in control), to be paid on the 60th day
following the date of such termination; and

6

" = "1" "" ""

--------------------------------------------------------------------------------

 

(ii)if (and only if) such termination occurs between July 1st and December 31st
of any calendar year, the actual cash bonus, if any, that (but for the
termination of employment of the Executive) would have otherwise been payable to
the Executive for the calendar year in which the termination occurs based on the
actual performance of the Corporation (and, if applicable, the Executive) for
such calendar year and pro-rated on a daily basis (determined by dividing the
number of calendar days employed during the year by 365), to be paid (if
applicable) when the Corporation pays performance bonuses to the Corporation’s
other senior executives for the calendar year during which the termination
occurred but no later than March 15th following the end of such calendar year.

i.The Executive hereby acknowledges that he is employed by the Corporation for
an indefinite term and nothing in this Agreement, including, without limitation,
this paragraph 6, changes the at-will nature of his employment.

7.Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non-Solicitation; Non-Disparagement, Etc.

a.Confidentiality.  The Executive acknowledges and agrees that there are certain
trade secrets and confidential and proprietary information (collectively,
“Confidential Information”) which have been developed by the Corporation and
which are used by the Corporation in its business. Confidential Information
shall include, without limitation: (i) customer lists and supplier lists; (ii)
the details of the Corporation’s relationships with its customers, including,
without limitation, the financial relationship with a customer, knowledge of the
internal “politics”/workings of a customer organization, a customer’s technical
needs and job specifications, knowledge of a customer’s strategic plans and the
identities of contact persons within a customer’s organization; (iii) the
Corporation’s marketing and development plans, business plans; and (iv) other
information proprietary to the Corporation’s business. The Executive shall not,
at any time during or after his employment hereunder, use or disclose such
Confidential Information, except to authorized representatives of the
Corporation or the customer or as required in the performance of his duties and
responsibilities hereunder. The Executive shall return all customer and/or
Corporation property, such as computers, software and cell phones, and documents
(and any copies including, without limitation, in machine or human-readable
form), to the Corporation when his employment terminates. The Executive shall
not be required to keep confidential any Confidential Information which (x) is
or becomes publicly available through no fault of the Executive, (y) is already
in his possession (unless obtained from the Corporation or one of its customers)
or (z) is required to be disclosed by applicable law or regulation, or pursuant
to the valid order of a court of competent jurisdiction or an authorized
government agency, provided that the Executive shall provide the Corporation
written notice of any such order prior to such disclosure to the extent
practicable under the circumstances and permitted by applicable law.  Further,
the Executive shall be free to use and employ his general skills, know-how and
expertise, and to use, disclose and employ any generalized ideas, concepts,
know-how, methods, techniques or skills, including, without limitation, those
gained or learned during the course of the performance of his duties and
responsibilities hereunder, so long as he applies such information without
disclosure or use of any Confidential Information.

b.Work Product.  The Executive agrees that all copyrights, patents, trade
secrets or other intellectual property rights associated with any ideas,
concepts, techniques,

7

" = "1" "" ""

--------------------------------------------------------------------------------

 

inventions, processes, or works of authorship developed or created by him during
his employment by the Corporation and for a period of 6 months thereafter, that
(i) relate, whether directly or indirectly, to the Corporation’s actual or
anticipated business, research or development or (ii) are suggested by or as a
result of any work performed by the Executive on the Corporation’s behalf,
shall, to the extent possible, be considered works made for hire within the
meaning of the Copyright Act (17 U.S.C. Section 101 et seq.) (the “Work
Product”). All Work Product shall be and remain the property of the Corporation.
To the extent that any such Work Product may not, under applicable law, be
considered works made for hire, the Executive hereby grants, transfers, assigns,
conveys and relinquishes, and agrees to grant, transfer, assign, convey and
relinquish from time to time, on an exclusive basis, all of his right, title and
interest in and to the Work Product to the Corporation in perpetuity or for the
longest period otherwise permitted by law. Consistent with his recognition of
the Corporation’s absolute ownership of all Work Product, the Executive agrees
that he shall (i) not use any Work Product for the benefit of any party other
than the Corporation and (ii) at the Corporation’s sole expense, perform such
acts and execute such documents and instruments as the Corporation may now or
hereafter deem reasonably necessary or desirable to evidence the transfer of
absolute ownership of all Work Product to the Corporation; provided, however, if
following 10 days’ written notice from the Corporation, the Executive refuses,
or is unable, due to disability, incapacity, or death, to execute such documents
relating to the Work Product, he hereby appoints any of the Corporation’s
officers as his attorney-in-fact to execute such documents on his behalf. This
agency is coupled with an interest and is irrevocable without the Corporation’s
prior written consent.

c.Warranty.  The Executive represents and warrants to the Corporation that (i)
there are no claims that would adversely affect his ability to assign all right,
title and interest in and to the Work Product to the Corporation; (ii) the Work
Product does not violate any patent, copyright or other proprietary right of any
third party; (iii) the Executive has the legal right to grant the Corporation
the assignment of his interest in the Work Product as set forth in this
Agreement; and (iv) he has not brought and will not bring to his employment
hereunder, or use in connection with such employment, any trade secret,
confidential or proprietary information, or computer software, except for
software that he has a right to use for the purpose for which it shall be used,
in his employment hereunder.

d.Non-Competition; Non Solicitation.  The Executive agrees that during his
employment by the Corporation and for 18 months thereafter, regardless of the
circumstances which result in his termination, he shall not within the
continental United States or Canada (i) engage or attempt to engage, directly or
indirectly, whether as an employee, officer, director, consultant or otherwise,
in any business activity which is the same as, substantially similar to or
directly competitive with the Corporation; (ii) solicit or attempt to solicit,
directly or indirectly, whether as an employee, officer, director, consultant or
otherwise, any person or entity which is then a customer of the Corporation or
has been a customer or solicited by the Corporation in the preceding 18-month
period, to purchase products or services directly competitive with those sold or
provided by the Corporation from any entity other than the Corporation; (iii)
solicit for employment, engage and/or hire, whether directly or indirectly, any
individual who is then employed by the Corporation or engaged by the Corporation
as an independent subcontractor or consultant; and/or (iv) encourage or induce,
whether directly or indirectly, any individual who is then employed by the
Corporation or engaged by the Corporation as an independent contractor or
consultant to end his/her business relationship with the Corporation; provided,
however, nothing

8

" = "1" "" ""

--------------------------------------------------------------------------------

 

in this paragraph 7.d. shall prevent the Executive from owning, solely as an
investment, up to 5% of the securities of any publicly-traded company.  

e.Non-Disparagement.  During the Executive’s employment and at any time
thereafter, the Executive agrees not to disparage, either orally or in writing,
in any material respect the Corporation or any of its current or former
employees, officers or directors, and will not authorize others to do so on
Executive’s behalf. Notwithstanding the foregoing, nothing in this paragraph
7.e. shall preclude the Executive from (i) enforcing his rights under this
Agreement or responding truthfully to legal process or governmental inquiry,
(ii) in the course of and consistent with his duties for the Corporation,
evaluating or discussing the performance or conduct of other officers and/or
employees, including in connection with performance evaluations or (iii)
providing truthful testimony or information in any proceeding or in response to
any request from any governmental agency or any judicial, arbitral or
self-regulatory forum or as otherwise required by law, subject to the Executive
providing the Corporation with as much prior written notice as is practicable
under the circumstances and permitted by law.  Nothing in this Agreement or
otherwise shall prohibit the Executive from making a report to any governmental
agency or entity, including, but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress and any agency Inspector General,
if he has a reasonable belief that there has been a potential violation of
federal or state law or regulation or from making other disclosures that are
protected under the whistleblower provisions of any applicable federal or state
law or regulation. No prior authorization to make any such reports or
disclosures is required and the Executive is not required to notify the
Corporation that he has made such reports or disclosures.  The Executive,
however, may not waive the Corporation’s attorney-client privilege.

f.Cooperation.  The Executive agrees, without receiving additional compensation
and upon reasonable notice, to cooperate fully with the Corporation and its
legal counsel on any matters relating to the Executive’s employment with the
Corporation in which the Corporation reasonably determines that the Executive’s
cooperation is necessary or appropriate.  The Corporation shall reimburse the
Executive for reasonable and pre-approved travel and other similar out-of-pocket
expenses incurred as a result of any such cooperation.

g.Injunctive Relief; Remedy.  The Executive acknowledges that a breach or
threatened breach of any of the terms set forth in this paragraph 7 shall result
in an irreparable and continuing harm to the Corporation for which there may be
no adequate remedy at law. The Corporation shall, without posting a bond, be
entitled to seek injunctive and other equitable relief, in addition to any other
remedies available to the Corporation.

h.Essential and Independent Agreements.  It is understood by the parties hereto
that the Executive’s obligations and the restrictions and remedies set forth in
this paragraph 7 are essential elements of this Agreement and that but for his
agreement to comply with and/or agree to such obligations, restrictions and
remedies, the Corporation would not have entered into this Agreement or employed
(or continued to employ) him. The Executive’s obligations and the restrictions
and remedies set forth in this paragraph 7 are independent agreements and the
existence of any claim or claims by him against the Corporation under this
Agreement or otherwise will not excuse his breach of any of his obligations or
affect the restrictions and remedies set forth under this paragraph 7.

9

" = "1" "" ""

--------------------------------------------------------------------------------

 

i.Survival of Terms; Representations.  The Executive’s obligations under this
paragraph 7 shall remain in full force and effect notwithstanding the
termination of his employment. The Executive acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this paragraph 7 do not create an undue hardship on him and will not prevent him
from earning a livelihood. The Executive further acknowledges that he has had a
sufficient period of time within which to review this Agreement, including,
without limitation, this paragraph 7, with an attorney of his choice and he has
done so to the extent he desired. The Executive and the Corporation agree that
the restrictions and remedies contained in this paragraph 7 are reasonable and
necessary to protect the Corporation’s legitimate business interests regardless
of the reason for or circumstances giving rise to such termination and that he
and the Corporation intend that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. The Executive agrees that
given the scope of the Corporation’s business and the sophistication of the
information highway, any further geographic limitation on such remedies and
restrictions would deny the Corporation the protection to which it is entitled
hereunder. If it shall be found by a court of competent jurisdiction that any
such restriction or remedy is unenforceable but would be enforceable if some
part thereof were deleted or modified, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable to the
fullest extent permissible under law.

j.“Corporation”.  For purposes of the provisions of this paragraph 7, the term
“Corporation” shall be deemed to include the Corporation and any of its
subsidiaries and/or controlled affiliates as well as any successor to all or any
material portion of the business and/or assets of the Corporation or any of its
subsidiaries.  

8.Successors.  This Agreement shall inure to the benefit of and be binding upon
the parties, their legal representatives and successors and assigns. However,
the Executive’s performance hereunder is personal to the Executive and shall not
be assignable by the Executive. The Corporation may assign this Agreement and
its rights and obligations to any affiliate or to any successor to all or
substantially all of the business and/or assets of the Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise.

9.Miscellaneous.

a.Compliance with Section 409A.  

(i)It is the intention of the parties that all payments and benefits under this
Agreement (and any amendment hereto) shall be made and provided in a manner that
is either exempt from or intended to avoid taxation under Section 409A of the
Internal Revenue Code and the rules, regulations and notices thereunder (“Code
Section 409A”), to the extent applicable.  Any ambiguity in this Agreement (or
any amendment hereto) shall be interpreted to comply with the above.  The
Executive acknowledges that the Corporation has made no representations as to
the treatment of the compensation and benefits provided hereunder and the
Executive has been advised to obtain his own tax advice.  Each amount or benefit
payable pursuant to this Agreement (and any amendment hereto) shall be deemed a
separate payment for purposes of Code Section 409A.  For all purposes under this
Agreement, any iteration of the word “termination” (e.g., “terminated”) with
respect to the Executive’s employment, shall mean a separation from service
within the meaning of Code Section 409A. Without limiting the

10

" = "1" "" ""

--------------------------------------------------------------------------------

 

generality of the foregoing, for purposes of this Agreement (including paragraph
6 hereof), the Executive shall be considered to have a termination of employment
only if such termination is a “separation from service” within the meaning of
Code Section 409A.  

(ii)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Agreement is subject to Code Section 409A, (A)
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided hereunder during any one calendar year shall not affect the amount
of such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; provided, however, that the foregoing
shall not apply to any limit on the amount of any expenses incurred by the
Executive that may be reimbursed or paid under the terms of the Corporation’s
medical plan, if such limit is imposed on all similarly situated participants in
such plan; (B) all such expenses eligible for reimbursement hereunder shall be
paid to the Executive no later than December 31st of the calendar year following
the calendar year in which such expenses were incurred or such earlier date as
provided under the Corporation’s policies; and (C) the Executive’s right to
receive any such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit.  

(iii)Notwithstanding anything else in this Agreement to the contrary, if any
payments or benefits under this Agreement, including the Severance Payments
payable under paragraph 6.g. above, constitute “nonqualified deferred
compensation” subject to Code Section 409A at the date of employment
termination, then such payment, to the extent required under Code Section 409A,
shall be made (or begin to be made) six months and one day after the Executive’s
“separation from service” as defined in Code Section 409A(a)(2)(A)(i) (or if
earlier the date of the Executive’s death), if the Executive is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and as reasonably
determined in good faith by the Corporation.  In the event that any payment is
subject to the foregoing delay, then the Corporation shall (provided it shall
not result in the imposition of additional taxes by reason of Code Section
409A(b)(2)), at its sole expense, (A) contribute the amount of such payments to
an irrevocable grantor trust in the form prescribed by Revenue Procedure 92-64
(the “Trust”) within 60 days after the Executive’s termination of employment,
and (B) direct the trustee of the Trust to pay such amount, together with the
earnings of the Trust, less applicable withholding and payroll deductions, to
the Executive on the first day following the expiration of such delay or, if
earlier, the Executive’s death (subject only to the limitations with respect to
the Corporation’s insolvency, if any, as prescribed under the Trust and required
to satisfy Revenue Procedure 92-64).

b.Clawback.  Notwithstanding any other provision of this Agreement to the
contrary, any incentive compensation (whether cash or equity) received by the
Executive which is subject to recovery under any law, government regulation,
order or stock exchange listing requirement, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of the Corporation adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement) (any “Policy”). The Executive
agrees and consents to the Corporation’s application, implementation and
enforcement of (i) any Policy and (ii) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of incentive compensation,
and expressly agrees that the Corporation may take such actions as are necessary
to effectuate any Policy, any similar policy (as applicable to the Executive) or

11

" = "1" "" ""

--------------------------------------------------------------------------------

 

applicable law without further consent or action being required by the
Executive. To the extent that the terms of this Agreement and any Policy
conflict, then the terms of such Policy shall prevail.

c.Waiver; Amendment.  The failure of a party to enforce any term, provision, or
condition of this Agreement at any time or times shall not be deemed a waiver of
that term, provision, or condition for the future, nor shall any specific waiver
of a term, provision, or condition at one time be deemed a waiver of such term,
provision, or condition for any future time or times. This Agreement may be
amended or modified only by a writing signed by both parties hereto.

d.Governing Law; Jurisdiction.  This Agreement shall be governed and construed
in accordance with the laws of the Commonwealth of Virginia without giving
effect to principles of conflicts of law.  The parties hereby irrevocably
consent to the jurisdiction of the federal and state courts located in the
Eastern District of Virginia or Fairfax County, Virginia, and by the execution
and delivery of this Agreement, each of the parties hereto accepts for itself
the exclusive jurisdiction of the aforesaid courts and irrevocably consents to
the jurisdiction of such courts (and the appropriate appellate courts) in any
proceedings, and waives any objection to venue laid therein.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT.

e.Tax Withholding.  The payments and benefits under this Agreement may be
compensation and as such may be included in either the Executive’s W-2 earnings
statements or 1099 statements. The Corporation may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

f.Paragraph Captions.  Paragraph and other captions contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

g.Severability.  Each provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

h.Integrated Agreement.  This Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements, including, without limitation, the
Predecessor Agreement which shall be of no force and effect upon this Agreement
becoming effective, understandings, memoranda, term sheets, conversations and
negotiations.  There are no agreements, understandings, restrictions,
representations or warranties between the parties other than those set forth
herein or herein provided for.

i.Interpretation; Counterparts.  No provision of this Agreement is to be
interpreted for or against any party because that party drafted such provision.
For purposes of

12

" = "1" "" ""

--------------------------------------------------------------------------------

 

this Agreement: “herein,” “hereby,” “hereinafter,” “herewith,” “hereafter” and
“hereinafter” refer to this Agreement in its entirety, and not to any particular
subsection or paragraph. This Agreement may be executed in any number of
counterparts, including by facsimile or PDF, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

j.Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered by hand delivery, by
facsimile (with confirmation of transmission), by e-mail, by overnight courier,
or by registered or certified mail, return receipt requested, postage prepaid,
in each case addressed as follows:

If to the Executive, at the Executive’s address as it appears in the
Corporation’s records;

If to the Corporation:

Intersections Inc.
3901 Stonecroft Boulevard
Chantilly, Virginia  20151
Attention: Chief Legal Officer
Facsimile: 703-488-1757

with copies (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York  10038-4982
Attention:  Todd E. Lenson
Facsimile:  212-806-6006

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

k.No Limitations.  The Executive represents his employment by the Corporation
hereunder does not conflict with, or breach any confidentiality, non-competition
or other agreement to which he is a party or to which he may be subject.

[Remainder of Page Intentionally Left Blank]

 

13

" = "1" "" ""

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

INTERSECTIONS INC.

 

EXECUTIVE

 

 

 

 

By:

/s/ Johan J. Roets

/s/ Ronald L. Barden

 

Johan J. Roets  

Ronald Barden

 

Chief Executive Officer  

 

 

 

" = "1" "" ""